Opinion filed May 27, 2016




                                      In The


        Eleventh Court of Appeals
                                   ___________

                             No. 11-15-00230-CV
                                   ___________

     CHARLES E. SCHROEDER AND ERIN K. SCHROEDER,
                 Appellants/Cross-Appellees
                                         V.
           BRAD TAYLOR D/B/A TAYLOR LANDSCAPE,
                   Appellee/Cross-Appellant


                    On Appeal from the 104th District Court
                             Taylor County, Texas
                        Trial Court Cause No. 24,167-B


                     MEMORANDUM OPINION
      The parties to this appeal have filed in this court an agreed motion to dismiss
the appeal. The parties state that they have resolved the claims asserted in the
underlying case. The parties request that we dismiss the appeal and tax all costs of
court “against the party incurring same.” In accordance with the parties’ request, we
dismiss this appeal. See TEX. R. APP. P. 42.1.
      The agreed motion to dismiss is granted, and the appeal is dismissed.


                                                  PER CURIAM


May 27, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2